Citation Nr: 1433079	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  10-42 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for hearing loss, evaluated as noncompensable, and denied entitlement to service connection for tinnitus.  The Veteran filed a notice of disagreement dated in March 2010 and the RO issued statement of the case dated in August 2010.  The Veteran submitted a substantive appeal in October 2010. 

The Veteran and his spouse, accompanied by the Veteran's representative, testified at an April 2013 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's electronic claims file.  At the hearing, the record was held open for 60 days in order that the Veteran may be afforded an opportunity to submit additional medical evidence in connection with his claims.  Additional evidence was submitted with respect to the hearing loss claim, which was not accompanied by a waiver of initial RO consideration.  

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).
 
The issue of entitlement to a higher evaluation for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinnitus was likely caused by exposure to acoustic trauma in service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran has been found to have tinnitus.  He is also noted to have been exposed to acoustic trauma in service.  The Veteran testified that he worked with artillery and explosives in the service and worked with four device mortars and 105 Howitzers.  His MOS in the service was ordinance man and FABtry man.  He also service in the Republic of Vietnam.  The Veteran testified that he noticed tinnitus in service, mostly at night, and that it sounded like crickets.  He stated that it has been with him ever since.  He indicated that he had spoken with his superiors and other servicemen about it while in the service, but that they indicated that it would just go away.  He stated that the tinnitus did not go away and that he still has it today.  Service treatment records do not indicate complaints tinnitus in service.  A medical opinion was sought from a VA examiner concerning whether the Veteran's tinnitus was related to his service or service-connected hearing loss.  The VA examiner gave the same opinion in August 2010 and in March 2012, finding that cited evidence did not show findings related to tinnitus and, therefore, service connection was less likely as not related to impaired hearing incurred during military service.   The examiner also gave the opinion in November 2009 and August 2010 that hearing loss and tinnitus were not a result of noise exposure in service.  Hearing loss was later service-connected by the RO as existing prior to service, but permanently worsened by military service.  

In this case, the Board finds that doubt should be resolved in the Veteran's favor.  The Veteran testified as to the presence of tinnitus in service and afterward.  While the VA examiner noted the absence of medical evidence documenting tinnitus in service, the Veteran is nevertheless competent to testify to his symptoms in service.  
In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds that the Veteran's testimony is credible in this case.  In addition, the VA examiner did not seem to take into account the Veteran's reports of tinnitus beginning in service.  As such, the Board finds that reasonable doubt should be resolved in the Veteran's favor and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Medical evidence submitted to VA in April 2013 indicates that the Veteran's hearing loss has worsened since the most recent VA examination.  As such, the Board finds that the Veteran should be afforded a contemporaneous VA examination in order to determine the current level of his service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).   In this regard, the Board notes that the United States Court of Appeals for Veterans Claims (Court) held that VA audiological evaluations should include both objective test results and a fill description of the functional effect of the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

In addition, the Board observes that, following the RO's issuance of the August 2010 statement of the case, additional evidence pertinent to the Veteran's hearing loss claim was associated with the Veteran's claims file.  This evidence was not accompanied by a waiver of initial RO consideration.  In such a situation, the law requires that the RO initially consider the evidence, re-adjudicate the claim, and issue an appropriate supplemental statement of the case (SSOC).  38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and severity of his service-connected hearing loss disability.  Send the claims folder to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner must fully describe any functional effects associated with the Veteran's hearing disability and the impact of his hearing loss disability upon his vocational pursuits.  

3.  Readjudicate the issue on appeal and issue a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


